Title: From Thomas Jefferson to Edmund Pendleton, 2 April 1784
From: Jefferson, Thomas
To: Pendleton, Edmund



Dear Sir
Annapolis Apr. 2. 1784.

We have received no foreign intelligence through any authentic channel lately. We hear however in different ways so as to beleive that the greatest confusion prevails in the British councils. The house of commons on the 16th. of January voted that the ministry (Mr. Pitt and his associates) neither possessed nor ought to possess the confidence of the nation. One account sais Mr. Pitt resigned on this. Another that it was doubted whether the king would dissolve the parliament or part with his ministry. The city of London were warm for Pitt and had addressed the king in his support. The continent of Europe seems to be quiet. We have now eleven states present, and are applying ourselves to important matters alone. I hope we shall be able to adjourn by the 1st. of May, not to meet again till November. We surely should, but that  we are every now and then retarded by divisions of votes; 8 of the 11. states being represented by 2 members only, so that three of 16 members dissenting, can still stop our proceedings.
I am with very great esteem Dr. Sir Your affectionate friend & servt,

Th: Jefferson

